Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21, 24, 26-43 are allowed in view of AFCP 2.0 consideration filed on 02/16/2021.
	All art rejection in final office action of 12/15/2020 are withdrawn in view of amendment on 02/16/2021. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Jaffrey (WO00/75389A1), Bae (US 5,803,988) and Takeaki (JP2015224349A).
Jaffrey discloses a solid oxide fuel cell component formed of a heat resistance alloy having overlapping compositions as instant claim 21 and 43 requires.
However, Jaffrey’s Al2O3 surface layer has thickness 1-10 microns. (Claim 7) , hence is outside claimed range of 20-100 microns as required by instant claim 21 and 43.
Bae discloses a cold rolled non-oriented electrical steel sheet comprising overlapping composition as illustrated in Table 2 of final office action 12/15/2020.
However, Bae does not disclose instant claimed insulation layer thickness 20-100 microns and presence of Cr+Mo=0.01-0.5% as required by instant claim 21.  Bae’ Al<=1% also established teaching away from Al 6-10% as required by instant claim 43.
Takeaki discloses a nonoriented electromagnetic steel sheet using overlapping compositions as illustrated in Table 3 of final office action 12/15/2020.  Takeaki’s Si 2-7% also established teaching away from Si 0.5-0.8% as required by instant claim 43.

Hence, claims 21, 24, 26-36 and 43 are allowed.  As a result of allowed product claim 21, withdrawn process claims of 37-42 are rejoined to be allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JENNY R WU/Primary Examiner, Art Unit 1733